SHARP, W., J.
Snow appeals from the trial court’s summary denial of his habeas corpus petition filed February 26, 2002. He claims his attorney was ineffective in prosecuting his motion filed February 2, 2000, which sought collateral relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging newly discovered evidence.1
Ineffective assistance of post-conviction counsel is not a cognizable claim. See Hammett v. State, 804 So.2d 522 (Fla. 5th *971DCA 2001). See also Waterhouse v. State, 792 So.2d 1176, 1193 (Fla.2001);
AFFIRMED.
COBB and PLEUS, JJ., concur.

. Snow s direct appeal was denied in 1992 without opinion. Snow v. State, 557 So.2d 879 (Fla. 5th DCA 1990). Subsequently, he filed a Rule 3.850 motion alleging ineffective assistance of counsel. The motion was denied by the Circuit Court, and this court affirmed the trial court on appeal without an opinion. Snow v. State, 604 So.2d 493 (Fla. 5th DCA 1992). He then filed a petition for a writ of habeas corpus in this court, which was summarily denied on February 7, 1992.
On February 2, 2000, Snow filed another Rule 3.850 motion in the circuit court, alleging newly discovered evidence. An evidentia-ry hearing was held on July 14, 2000. On July 21, 2000, the circuit court denied the motion, entering a written order dated July 21, 2000. This order was appealed to this court, and affirmed on June 5, 2001.